DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 16-17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al (Pub. No.:  US 2016/0022371) in view of Anderson et al (Pub. No.:  US 2016/0157807)
	Regarding claims 1, 17, 21, Sauer et al disclose a method for non-invasive assessment and therapy planning for coronary artery disease from medical image data of a patient [see 0014-0016], comprising:
extracting geometric features from medical image data representing at least a portion of a coronary artery tree of the patient [see 0014, figs 1, 4-10] by disclosing the medical image data can be segmented to extract a model of the patient's coronary arteries [see 0014];
detecting one or more lesions in coronary artery tree of the patient and computing a hemodynamic quantity of interest at a plurality of points along the coronary artery tree including multiple points within each of the one or more lesions based on the extracted geometric features using a first machine learning model [see fig 1, 0014] by disclosing compute hemodynamic quantities, such as fractional flow reserve (FFR), that support an initial clinical decision regarding whether or not therapy in the form of stenting one or more of the lesions is needed [see 0014];
predicting post-treatment values for the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions for each of one or more candidate treatment options for the patient, resulting in a respective predicted post-treatment pullback curve for the hemodynamic quantity of interest for each of the one or more candidate treatment options [see fig 1. 0014] by disclosing 
displaying a visualization of a treatment prediction for at least one of the candidate treatment options for the patient [see 0014 and fig 1].
Sauer et al don’t disclose resulting in an estimated pullback curve for the hemodynamic quantity of interest.
Nonetheless, Anderson et al disclose the pullback curve based on FFR or iFR may be used to determine whether the patient's disease is focal or diffuse [see 0039].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al and Anderson et al by using a pullback curve; in order to determine whether the patient's disease is focal or diffuse [see 0039, Anderson et al].

Regarding claim 2, Sauer et al disclose wherein the first machine learning model comprises 
a first trained regression model and a second trained regression model [see 0024, 0031];
detecting one or more lesions in coronary artery tree of the patient [see 0024, 0026];
computing a hemodynamic quantity of interest at a plurality of points along the coronary artery tree including multiple points within each of the one or more lesions based on the extracted geometric features using a first machine learning algorithm [see 0014, 0024, 0026, 0031] by disclosing a FFR value (or other hemodynamic metric) is calculated for each stenotic lesion [see 0026];
Although Sauer et al don’t explicitly mention an estimated pullback curve for the hemodynamic quantity of interest.
Nonetheless, Anderson et al disclose the pullback curve based on FFR or iFR may be used to determine whether the patient's disease is focal or diffuse [see 0039].
However, Sauer et al disclose computing the hemodynamic quantity of interest at points along healthy segments of the coronary artery tree using the first trained regression model [see 0014, 0024]; 
computing the hemodynamic quantity of interest at the multiple points within each of the one or more lesions using the second trained regression model [see 0014] by disclosing a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis [see 0024].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al and Anderson et al by using a pullback curve; in order to determine whether the patient's disease is focal or diffuse [see 0039, Anderson et al].

Regarding claim 3, Sauer et al disclose wherein computing the hemodynamic quantity of interest at the multiple points within each of the one or more lesions using the second trained regression model comprises, for each of the one or more lesions [see 0024, 0031] by disclosing 
computing a total pressure drop feature for the lesion based on values of hemodynamic quantity of interest proximal and distal to lesion computed by the first trained regression model [see 0024, 0031];
inputting the total pressure drop feature, features characterizing the entire lesion, and features characterizing the multiple points within the lesion to the second trained regression model [see 0024, 0031];
computing the hemodynamic quantity of interest at the multiple points within the lesion based on the total pressure drop feature, the features characterizing the entire lesion, and the features characterizing the multiple points within the lesion to the second trained regression model using the second trained regression model [see 0024, 0031] by disclosing a machine learning based method can be used to detect calcifications at the stenotic lesion and the prediction of how successful the stenting will be can be estimated based on the amount of calcifications detected [see 0031].

Regarding claims 16, 20, 24, Sauer et al disclose prior to detecting the one or more lesions in coronary artery tree and computing the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions based on the extracted geometric features using a first machine learning model [see 0014, 0024, 0026, 0031].
identifying a mismatch between an anatomical and functional evaluation in at least one branch of the coronary artery tree, and modifying (by adjusting) the extracted geometric features in the at least one branch of the coronary artery tree to correct the mismatch between the anatomical and functional evaluation [see 0033-0034].

Claim(s) 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al (Pub. No.:  US 2016/0022371) in view of Anderson et al (Pub. No.:  US 2016/0157807) as applied to claim 1 above and further in view of Kam et al (Pub. No.:  US 2016/0048972)
Regarding claim 4, Sauer et al disclose detecting one or more lesions in coronary artery tree of the patient and computing a hemodynamic quantity of interest at a plurality of points along the coronary artery tree including multiple points within each of the one or more lesions based on the extracted geometric features using a first machine learning algorithm [see 0014, 0024, 0026, 0031].
Sauer et al don’t disclose resulting in an estimated pullback curve for the hemodynamic quantity of interest.
Nonetheless, Anderson et al disclose the pullback curve based on FFR or iFR may be used to determine whether the patient's disease is focal or diffuse [see 0039].
Sauer et al and Anderson et al don’t disclose wherein the first trained machine learning model comprises a trained recurrent neural network (RNN)
Although Sauer et al don’t explicitly mention resulting in an estimated pullback curve for the hemodynamic quantity of interest, comprises:
sequentially inputting local features for each of a plurality of centerline points along a centerline of the coronary artery tree to the trained RNN; 
for each of the plurality of centerline points along the centerline of the coronary artery tree, computing the hemodynamic quantity of interest at that centerline point using the trained RNN by updating an internal state of the RNN based on the local features input for that centerline point and computing the hemodynamic quantity of interest at that centerline point based on the updated internal state of the RNN.
Nonetheless, Kam et al disclose the learning algorithm used for building the diagnostic model may be a deep-learning-based algorithm that may include convolutional neural network (CNN), recurrent neural network (RNN) [see 0043, 0052, 0056].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al and Anderson et al by using a pullback curve; in order to determine whether the patient's disease is focal or diffuse [see 0039, Anderson et al] and using recurrent neural network (RNN); for building the diagnostic model.

	Regarding claim 7, Sauer et al disclose wherein each of the one or more candidate treatment options corresponds to a candidate percutaneous coronary intervention (PCI) treatment [see 0015-0016];
predicting post-treatment values for the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions for each of one or more candidate treatment options for the patient [see 0014, 0024, 0026, 0031];
resulting in a respective predicted post-treatment pullback curve for the hemodynamic quantity of interest for each of the one or more candidate treatment options, comprises:
inputting the extracted geometric features to a second trained machine learning model [see 0014, 0024, 0026, 0031];
predicting patient-specific post-PCI geometric features for each of the one or more candidate PCI treatments based on the input geometric features using the second trained machine learning model [see 0014, 0024, 0026, 0031];
predicting, for each of the one or more candidate PCI treatments, post-PCI values for the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions based on the predicted patient-specific post-PCI geometric features using the first machine learning model [see 0014, 0024, 0026, 0031].

Regarding claim 8, Sauer et al disclose wherein each of the one or more candidate treatment options corresponds to a candidate percutaneous coronary intervention (PCI) treatment
predicting post-treatment values for the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions for each of one or more candidate treatment options for the patient [see 0031]
 resulting in a respective predicted post-treatment pullback curve for the hemodynamic quantity of interest for each of the one or more candidate treatment options, comprises:
inputting the extracted geometric features, a number of the lesions detected in the coronary artery tree of the patient, and locations of the lesions detected in the coronary artery tree of the patient to a second trained machine learning model [see 0014, 0024, 0026, 0031];
predicting, for each of one or more candidate PCI treatments corresponding to respective possible combinations of stenting at the detected lesions in the coronary artery tree, post-PCI values for the hemodynamic quantity of interest at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions based on the input extracted geometric features using the second trained machine learning model [see 0024, 0031]

Claim(s) 9-14, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al (Pub. No.:  US 2016/0022371) in view of Anderson et al (Pub. No.:  US 2016/0157807) as applied to claim 1 above and further in view of Sankaran et al (Pub. No.:  US 2016/0042144)
Regarding claim 9, 18, 22, Sauer et al disclose  wherein each of the one or more candidate treatment options corresponds to a candidate percutaneous coronary intervention (PCI) treatment [see 0015-0016], and the method further comprises:
	predicting, for each of the one or more candidate PCI treatments, using a second trained machine learning model based on the geometric features corresponding to post-PCI anatomy for each of the one or more candidate PCI treatments and other features including one or more of demographic features or blood biomarkers [see 0014-0016].
	Sauer et al and Anderson et al don’t disclose a plaque vulnerability index
Nonetheless, Sankaran et al disclose a plaque vulnerability index [see 0031]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al, Anderson et al and Sankaran et al by using a plaque vulnerability index; to calculate the risk of plaque progression.

Regarding claim 10, Sauer et al disclose wherein predicting, for each of the one or more candidate PCI treatments, a plaque vulnerability index using a second trained machine learning model based on the geometric features corresponding to post-PCI anatomy for each of the one or more candidate PCI treatments and other features including one or more of demographic features [see 0014-0016],
Sauer et al and Anderson et al don’t disclose predicting, for each of the one or more candidate PCI treatments, the plaque vulnerability index at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions using the second trained machine learning model and resulting in a respective predicted plaque vulnerability curve for each of the one or more candidate PCI treatments, wherein the plaque vulnerability index at each point corresponds to a likelihood that the vascular location will cause a cardiovascular event.
Nonetheless, Sankaran et al disclose predicting, for each of the one or more candidate PCI treatments, the plaque vulnerability index at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions using the second trained machine learning model, 
resulting in a respective predicted plaque vulnerability curve for each of the one or more candidate PCI treatments, wherein the plaque vulnerability index at each point corresponds to a likelihood that the vascular location will cause a cardiovascular event [see 0031-0033].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al, Anderson et al and Sankaran et al by predicting, for each of the one or more candidate PCI treatments, the plaque vulnerability index at the plurality of points along the coronary artery tree including the multiple points within each of the one or more lesions using the second trained machine learning model and resulting in a respective predicted plaque vulnerability curve for each of the one or more candidate PCI treatments, wherein the plaque vulnerability index at each point corresponds to a likelihood that the vascular location will cause a cardiovascular event; to calculate the risk of plaque progression.

Regarding claim 11, Sauer et al disclose wherein each of the one or more candidate PCI treatments includes one or more stenting locations [see 0036]
displaying a visualization of a treatment prediction for at least one of the candidate treatment options for the patient [see 0036] comprises:
displaying, for at least one of the candidate PCI treatments, an image showing at least a portion of the coronary artery tree of the patient with a visual representation of a stent overlaid on the coronary artery at the one or more stenting locations for the candidate PCI treatment [see 0036].
Sauer et al and Anderson et al don’t disclose the predicted plaque vulnerability index curve for the candidate PCI treatment, and the predicted post-treatment pullback curve for the hemodynamic quantity of interest for the candidate PCI treatment.
Nonetheless, Sankaran et al disclose predicted plaque vulnerability index curve for the candidate PCI treatment, and the predicted post-treatment pullback curve for the hemodynamic quantity of interest for the candidate PCI treatment [see 0031-0033].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al, Anderson et al and Sankaran et al by predicted plaque vulnerability index curve for the candidate PCI treatment, and the predicted post-treatment pullback curve for the hemodynamic quantity of interest for the candidate PCI treatment; to calculate the risk of plaque progression.

Regarding claims 12-13, 19, 23, Sauer et al and Anderson et al don’t disclose scoring the one or more candidate PCI treatments based on the predicted post- treatment values of the hemodynamic quantity of interest and the predicted plaque vulnerability index for each of the one or more candidate PCI treatments.
Nonetheless, Sankaran et al disclose scoring the one or more candidate PCI treatments based on the predicted post- treatment values of the hemodynamic quantity of interest and the predicted plaque vulnerability index for each of the one or more candidate PCI treatments [see 0033].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al, Anderson et al and Sankaran et al by scoring the one or more candidate PCI treatments based on the predicted post- treatment values of the hemodynamic quantity of interest and the predicted plaque vulnerability index for each of the one or more candidate PCI treatments; to stratify highly sensitive lesions and assess the impact of medical therapy (e.g., for plaques that are sensitive to regression) or more frequent follow-ups (e.g., for patients who have lesions that have a negative functional significance (e.g., negative FFR.sub.CT diagnosis) [see 0033].

Regarding claim 14, Sauer et al disclose  wherein the one or more candidate PCI treatments include multiple stenting scenarios for stenting at least one of the lesions, including spot stenting at one or more locations within the lesion and complete stenting of the lesion [see abstract, 0015-0016] by disclosing providing automated decision support for percutaneous coronary intervention ( PCI) treatment planning for stenting coronary artery stenoses (lesions) [see 0015-0016].

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al (Pub. No.:  US 2016/0022371) in view of Anderson et al (Pub. No.:  US 2016/0157807) as applied to claim 1 above and further in view of Lim et al (Pub. No.:  US 2018/0322366).
Regarding claim 15, Sauer et al don’t disclose generating post-PCI scenarios corresponding to each of the one or more candidate PCI treatments using a third trained machine learning model, wherein the third trained machine learning model is trained in a generative adversarial network (GAN).
Nonetheless, Lim et al disclose generative adversarial network (GAN) system [see 0009, 0015].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Sauer et al, Anderson et al and Lim et al by using a generative adversarial network (GAN); to generate realistic images for annotations that otherwise are expensive to procure, especially if the images are industrial data [see 0015, Lim et al].

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793